Citation Nr: 0636372	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1971 and from June 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for service 
connection of hepatitis.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge on August 22, 2005.  A 
transcript of the testimony offered at this hearing has been 
associated with the claims file.  It is noted that the 
veteran withdrew his claim for service connection of 
bilateral shin splints at the Board hearing; accordingly, the 
only issue on appeal is entitlement to service connection for 
hepatitis.  


FINDING OF FACT

The veteran did not incur hepatitis in service and his 
hepatitis is not otherwise related to service.  


CONCLUSION OF LAW

Hepatitis was not incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
June 2001 letter. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning the degree of disability and effective 
dates.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the June 
2001 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
VA, service medical records and Social Security 
Administration records as well as all private medical records 
identified by the veteran.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
not requested VA's assistance in obtaining any other 
evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided with several medical 
examinations in furtherance of substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran contends that he contracted hepatitis in service.  
The veteran's service medical records indicate that the 
veteran was diagnosed as having and treated for hepatitis in 
May 1972, during his second period of service.  The medical 
records do not, however, indicate what strain of hepatitis 
was diagnosed.  The veteran's separation exam for his second 
period of service dated in January 1973 is negative with 
respect to a diagnosis of hepatitis.  Moreover, the veteran 
denied jaundice or hepatitis on the report of medical history 
associated with his discharge examination and clinical 
evaluation was normal in all areas.  Nonetheless, there is an 
in-service diagnosis of hepatitis; thus, the question is 
whether the veteran currently has hepatitis, and, if so, 
whether it was incurred in service.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Following the veteran's in-service diagnosis of hepatitis, 
the earliest evidence regarding a hepatitis infection is 
approximately 28 years later.  VA medical center outpatient 
records indicate a history of drug abuse, including use of 
intranasal cocaine in 1985 and IV drug use in 1997.  
Testimony offered at the August 2006 Board hearing confirmed 
a history of illicit drug usage and a diagnosis of hepatitis 
shortly thereafter.  Of record are two laboratory reports of 
hepatitis tests dated in March 2000 and December 2001.  Both 
of these tests indicate that the veteran is positive for both 
hepatitis B and hepatitis C.  Following service, this is the 
earliest evidence of record indicating a diagnosis of 
hepatitis.  

The veteran was first seen for a VA examination in August 
2001.  At that time the veteran reported a history of 
hepatitis C dating back to his second period of service.  The 
nurse practitioner stated that hepatitis C was contracted 
during the veteran's tour of service, albeit based solely 
upon the veteran's reported history and without the benefit 
of the claims file or the veteran's service medical records. 

In October 2002, the veteran was once again seen at the VA 
medical center for an examination regarding his hepatitis.  
This examination was based on a thorough review of the 
veteran's claims file and all available records.  At that 
time the veteran denied vomiting, hematemisis or melena.  He 
reported episodes of distention and nausea, three to five 
times a week, and epigastric distress and reflux daily.  He 
further reported chronic fatigue and weakness.  He reported 
that these symptoms began in 1999 and persisted to the time 
of the exam.  The examiner noted that the veteran's in-
service diagnosis of hepatitis was consistent with hepatitis 
A, which was self-limiting.  The examiner ultimately 
diagnosed hepatitis B and hepatitis C, and opined that the 
veteran's currently diagnosed hepatitis was due to the 
veteran's IV drug use and nasal cocaine use because the 
veteran most probably had hepatitis A in service.  

The veteran's hepatitis was not incurred in service.  The 
Board is aware that on its face the August 2001 VA 
examination links the veteran's hepatitis to service.  The 
Board, however assigns that examination little probative 
value because it was based solely on the history provided by 
the veteran, and not on clinical and service medical records.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  On the 
contrary, the October 2002 VA examination report is based on 
a thorough review of the record and substantiated on more 
that the history provided by the veteran.  That report links 
the veteran's hepatitis to his post-service drug use and 
indicates that the veteran had an acute case of hepatitis A 
in service.  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Accordingly, the Board finds that 
the veteran did not incur hepatitis in service and that his 
currently diagnosed hepatitis is not otherwise etiologically 
related to service.  Service connection must be denied as the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hepatitis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


